On October 15, 1948, within the delay period fixed by law, Act No. 16 of 1910, § 1, Dart's Code of Practice Art. 9205, the appellants, James E. Kelly, Mrs. Sara Schwartz Kelly and Francis E. Bickford filed an application for a rehearing in this cause, contending that we erred in nine particular instances. After a thorough review of the record, we are unable to agree with the appellants that we have committed any errors in our finding of fact.
On November 4, 1948, thirty days after the rendition of our decree and after the delay period as fixed by the law had well expired, the appellants filed "a supplemental and amended application for re-hearing", in which they contended that we erred in five additional instances. In their original application, the appellants had requested permission to amplify their application. It has been held by the Supreme Court that that court is powerless to grant a litigant additional time to apply for a rehearing and to supplement the grounds for a rehearing after the statutory delay for rehearing had expired in that it would be equivalent to granting additional time in which to file the application for rehearing. See Gautreaux: v. Harang, 190 La. 1060, 183 So. 349, 374. We therefore decline to pass upon the supplemental and amended application.
Application for rehearing refused. *Page 233